Citation Nr: 1706009	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  08-25 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for peroneal tendinitis, right foot.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1981 to August 1985 and July 2006 to January 2007, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In June 2012, the Board remanded the claim for additional development.  In April 2014, the Board denied the Veteran's claim for an initial compensable rating.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, in a January 2016 Memorandum Decision, vacated and remanded the April 2014 Board decision for further action.  

In June 2016, the Board remanded this case for development consistent with the Court's decision.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2016, the Board remanded the claim for a VA examination to determine the nature and severity of the Veteran's right foot peroneal tendonitis, as a prior-dated examination was based on an inaccurate factual premise.  In an effort to address concerns identified by the Court, the examiner was specifically requested to address all symptoms and functional impairment, to include any occupational impairment associated with his peroneal tendonitis and the impact of the use of orthoses to treat peroneal tendinitis since service.  

A new VA examination was conducted in August 2016.  The examiner did not address impact of the use of orthoses to treat peroneal tendinitis since service as requested.  Indeed, she noted that the condition did not require orthotic inserts or shoe modifications, despite listing an extensive history of use of orthoses in the beginning of her report.  Moreover, the examiner found no evidence of any occupational impairment associated with the peroneal tendonitis, to include no impact on walking, despite noting a history of intermittent right foot pain that is heightened with walking and other activity.  While cognizant of the Board's obligation to interpret medical reports to assess disability ratings, and the fact that assessing occupational impact is not a medical but an adjudicatory determination, the Board emphasizes that medical examiners are responsible for providing a full description of the effects of a disability upon the person's ordinary activity.  38 C.F.R. § 4.10.  Moreover, once VA undertakes the effort to provide an examination it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For these reasons, the Board cannot find that the 2016 examination is adequate or that there was substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  A new examination is therefore necessary on remand.

Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any outstanding VA treatment records that pertain to the Veteran. 

2.  Then schedule the Veteran for a VA examination with a physician to determine the nature and severity of his right foot peroneal tendonitis.  The claims file must be made available to, and reviewed by, the examiner.  All indicated tests must be accomplished, and all findings reported in detail.  

The examiner must describe all functional impairment associated with right foot peroneal tendonitis, to include any occupational impairment, and specifically considering the Veteran's use of orthoses to treat peroneal tendonitis since 2006.

3.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




